Order entered June 8, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00275-CR
                                   No. 05-15-00277-CR

                         WESLEY GERARD JONES, Appellant

                                            V.

                             THE STATE OF TEXAS, Appellee

                   On Appeal from the 203rd Judicial District Court
                                Dallas County, Texas
                   Trial Court Cause Nos. F13-60306-P, F12-16783-P

                                        ORDER
                     Before Justices Francis, Lang-Miers, and Whitehill

      Based on the Court’s opinion of this date, we DIRECT the Clerk to issue the mandates in

these appeals INSTANTER.


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE